DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with Mr. Peter Gallagher, Registration Number 47,584 on 04/13/2022.
The application has been amended as follows:

	Specification

CROSS-REFERENCE TO RELATED APPLICATIONS
This application is related to U.S. Application No.16/777,583,” published as US 2021/0237897 on August 5, 2021, U.S. Application No.16/777,595,” published as US 2021/0237898 on August 5, 2021, U.S. Application No.16/777,607,” published as US 2021/0240207 on August 5, 2021, all filed on the same day as the present application and which are hereby incorporated by reference in their entirety.
	Claims

10.	(Currently amended) A method of intercepting a target drone with a counter-unmanned aerial vehicle (C-UAV) drone comprising:
piloting the C-UAV drone towards the target drone;
orienting the C-UAV drone to align an opening of a net assembly mounted above propellers of the C-UAV drone with the target drone while flying towards the target drone;
detecting presence of the target drone within the net assembly; and
in response to detecting the presence of the target drone within the net assembly, reducing the opening of the net assembly by rotating a plurality of upright frame members of the net assembly about a plurality of corresponding articulating joints to capture the target drone.

12.	(Currently amended) The method of claim 10 wherein reducing the opening of the net assembly includes providing signals to a plurality of actuators that are physically connected to the upright frame members of the net assembly to cause the upright frame members to rotate inwards towards a central axis of the net assembly.

Reasons for Allowance

The following is an Examiner’s stated of Reasons for Allowance:  The prior art of record fails to show alone or in combination, the following, in summary, as claimed:
A drone comprising a net assembly with a plurality of upright frame members with articulating joints, and a method of rotating a plurality of upright frame members of a net assembly about corresponding articulating joints adjusting the opening of the net assembly, as set forth in the claimed limitations, are the novel features not found in the prior art of record alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The Examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERRI L FILOSI/
Examiner
Art Unit 3644
13 April 2022


/Nicholas McFall/Primary Examiner, Art Unit 3644